In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1143V
                                        UNPUBLISHED


    CATHERINE JONES,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: September 19, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

       On August 6, 2019, Catherine Jones filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received
on October 31, 2016. Petition at 1. Petitioner further alleges that her injury lasted for
more than six months. Petition at 3. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

     On July 20, 2022, I issued Findings of Fact, finding that Petitioner’s “flu vaccine
was administered to her right arm, and that the onset of her right shoulder pain likely
1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
began within the 48-hour timeframe required to establish a Table SIRVA claim.” ECF No.
30, at 2.

        On September 18, 2022, Respondent filed his Amended Rule 4(c) report in which
he states that he does not contest that Petitioner is entitled to compensation in this case
in light of my factual ruling. Respondent’s Amended Rule 4(c) Report at 2. Specifically,
Respondent states that “[i]n light of the Chief Special Master’s fact ruling and medical
record evidence submitted in this case, respondent does not dispute that petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id. at 6. Respondent
further requests that I decide the issue of entitlement in this case based on the record as
it now stands. Id. at 7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2